                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

Civil Action No. 17-cv-0858-WJM-KMT

FRANK LARA,

       Plaintiff,

v.

UNION PACIFIC RAILROAD COMPANY,

       Defendant.


                    ORDER DISMISSING CLAIMS WITHOUT PREJUDICE


       Plaintiff Frank Lara (“Plaintiff” or “Mr. Lara”) passed away on November 28,

2017. (ECF No. 33.) On January 9, 2018, Defendant Union Pacific Railroad Company

filed a Statement Noting Death pursuant to Federal Rule of Civil Procedure 25(a)(3).

(Id.) Thereafter, the Court set forth a procedure for informing all potentially interested

persons of their right to pursue the litigation, and directed Plaintiff’s counsel to deliver a

copy of the Statement Noting Death to each of Mr. Lara’s known beneficiaries, the

representative, if any, of Mr. Lara’s Estate, and the Probate Registrar of Weld County

Combined Courts, and the clerk of any other court with jurisdiction over Mr. Lara’s

estate. (ECF No. 41 at 4.) The Court also instructed any eligible individual or

representative to file a motion for substitution under Rule 25(a)(1) or notify the Court of

an intention to pursue the matter no later than October 9, 2018. (Id.) Finally, the Court

stated that absent a motion for substitution by that date, the Court would dismiss the

case without prejudice for lack of prosecution. (Id. at 5.)
       To date, no motion for substitution has been received and the time for

substitution has elapsed. Therefore, consistent with its prior order, the Court ORDERS

the following:

1.     The Court DIRECTS the Clerk of Court to administratively reopen the case;

2.     The Court DISMISSES WITHOUT PREJUDICE the case for lack of prosecution;

       and

3.     The Clerk SHALL TERMINATE this case.


       Dated this 17th day of January, 2019.

                                               BY THE COURT:



                                               _______________________
                                               William J. Martínez
                                               United States District Judge




                                           2
